DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/261,161, filed on September 9, 2016.
Drawings
The drawings were received on March 30, 2021.  These drawings are acceptable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Markoff on June 9, 2021.
The application has been amended as follows: 
In claim 3, line 3, please replace the text “of the receiving inductor” with – of a 
receiving inductor --.

The following is an examiner’s statement of reasons for allowance:
Claims 2-11 are allowed because none of the prior art of record discloses or 
suggests an inductive coupling device comprising a first inductor which includes a first wiring pattern with a loop shape having a list and provided on a first board; and a second inductor which includes a second wiring pattern with a loop shape, provided on a second board and inductively coupled to the first inductor, the second wiring pattern being opposite to the first wiring pattern; wherein a width of the second wiring pattern is narrower than a width of the first wiring pattern, in combination with the remaining claimed features.
	Claims 12-20 are allowed because none of the prior art of record discloses or suggests the inductive coupling device comprising a first inductor which includes a first wiring pattern with a loop shape having a slit and provided on a first board; and a second inductor which includes a second wiring pattern with a loop shape, provided on a second board and inductively coupled to the first inductor, the second wiring pattern being opposite to the first wiring pattern; wherein an area of a region surrounded by the second wiring pattern is smaller than an area of a region surrounded by the first wiring pattern, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant’s arguments, see Remarks, filed March 30, 2021, with respect to the objections to the drawings and claims, and the rejections of claims 6, 9-11 and 16-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The objections and rejections of claims 6, 9-11, and 16-20 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HAL KAPLAN/Primary Examiner, Art Unit 2836